376 S.W.2d 348 (1964)
Ex parte Paul SEFFENS.
No. 36501.
Court of Criminal Appeals of Texas.
February 5, 1964.
Rehearing Denied March 11, 1964.
No attorney of record on appeal, for appellant; George Rodriquez, El Paso, on rehearing.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Judge.
This is an appeal from an order remanding appellant to custody for extradition to the State of Nebraska.
No statement of facts approved by the trial court or counsel appears in the record.
*349 The judgment recites that on the hearing of the writ of habeas corpus the state introduced in evidence the warrant of the Governor of the State of Texas for the arrest of the appellant; and the trial court found therein that the warrant was regular on its face.
The introduction in evidence of the Governor's warrant made out a prima facie case authorizing appellant's extradition. Ex parte Tangney, 165 Tex. Crim. 386, 307 S.W.2d 804.
In the one formal bill of exception, the appellant contends that the Nebraska authorities were trying to collect a civil debt. No facts in support of his contention are contained in the bill, hence it cannot be reviewed.
In the absence of a statement of facts showing the evidence heard by the court at the habeas corpus hearing nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.

ON APPELLANT'S MOTION FOR REHEARING
MORRISON, Judge.
Since the rendition of our original opinion herein on February 5, 1964, appellant has tendered a statement of facts approved by the Trial Judge on February 10, 1964.
Under the holdings of this Court in Hill v. State, No. 36,222, not yet reported; Selvidge v. State, 171 Tex. Crim. 140, 345 S.W.2d 523; and Cunningham v. State, 172 Tex. Crim. 3, 353 S.W.2d 37, our consideration of the same is precluded.
Appellant's motion for rehearing is overruled.
WOODLEY, P. J., dissents.